THE question presented herein is identical with the question presented in case No. 16273, entitled, Peopleof the State of Colorado ex rel. John W. Metzger, AttorneyGeneral of the State of Colorado vs. The DistrictCourt of the City and County of Denver, State ofColorado, and Edward C. Day, a Judge thereof, 119 Colo. 451,208 P.2d 79, and the opinion therein announced this day determines the question in this case, and the same orders therein entered will be entered here.
Alternative writ made permanent.